DAVIDSON, Judge.
Driving while intoxicated upon a public highway is the offense; the punishment, a fine of $50.
The state, in the information, elected to describe the highway upon which the appellant was alleged to have driven the automobile as being “Highway 82 South of Wellington, Texas.”
We have searched this record in vain for any testimony supporting this allegation.
Because of the failure to sustain this allegation, the testimony is insufficient to support the conviction. Hadley v. State, 151 Tex. Cr. R. 27, 205 S. W. 2d 374; Stasney v. State, 151 Tex. Cr. R. 563, 208 S. W. 2d 894.
The judgment is reversed and the cause remanded.
Opinion approved by the court.